Order entered November 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00076-CR

                          JAMES LOYD BANKSTON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 31508CC

                                          ORDER
       The Court GRANTS appellant’s October 31, 2014 motion to extend time to file his brief.

We ORDER the appellant’s brief received on October 31, 2014 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE